          Case 1:16-cv-01066-NONE-GSA Document 77 Filed 08/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL SCOTT McRAE,                         1:16-cv-01066-NONE-GSA-PC
12                 Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                  FOR STAY AS MOOT
13         vs.                                    (ECF No. 75.)
14   BAIRAMIAN DIKRAN, et al.,
15               Defendants.
16

17

18          Michael Scott McRae (“Plaintiff”) is a former federal prisoner proceeding pro se and in
19   forma pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403
20   U.S. 388 (1971). This case now proceeds with Plaintiff’s Second Amended Complaint filed on
21   March 9, 2018, against defendants Dr. Dikran Bairamian, Dr. Kevin Cuong Nguyen, and Dr.
22   David Betz (collectively, “Defendants”), for inadequate medical care under the Eighth
23   Amendment and state law claims for medical malpractice and medical battery. (ECF No. 14.)
24          On July 27, 2020, Plaintiff filed a motion for stay of the proceedings in this action pending
25   the resolution of Plaintiff’s interlocutory appeal in case no. 20-16330 at the Ninth Circuit Court
26   of Appeals. (ECF No. 75.) Plaintiff’s motion for stay is moot because on August 18, 2020, the
27   Ninth Circuit issued its formal mandate in case 20-16330, resolving Plaintiff’s interlocutory
28   appeal. (ECF No. 76.)
          Case 1:16-cv-01066-NONE-GSA Document 77 Filed 08/21/20 Page 2 of 2



 1         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for stay, filed on July
 2   27, 2020, is DENIED as moot.
 3
     IT IS SO ORDERED.
 4

 5      Dated:   August 21, 2020                        /s/ Gary S. Austin
                                                UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
